Citation Nr: 0733965	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-28 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The veteran's current low back disability is not the result 
of a disease or injury during active service. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated due 
to active service, nor may it be presumed to have been 
incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In this case, the veteran was provided with VCAA notice prior 
to the initial adjudication of his claims by letters dated 
June 2002 and October 2003.  These letters each told the 
veteran what evidence was needed to substantiate the claim 
for service connection for his back disability.  The veteran 
was also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  The 
October 2003 letter asked the veteran to notify VA if he knew 
of any evidence or information that he thought would support 
his claim, and informed him that it was his duty to send all 
of the evidence he may have in his possession.  This met the 
requirement to notify the veteran to send any relevant 
evidence in his possession.  

The veteran has not been provided with information pertaining 
to the final two elements described in Dingess-rating and 
effective date.  However, this does not prejudice the veteran 
because the appeal is being denied, which means that neither 
a percentage rating nor an effective date will be assigned.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that the duty to assist the veteran has 
been met.  VA has obtained all VA medical records and private 
medical records that have been identified by the veteran.  
There is no indication in the claims folder that there are 
any additional records relevant to the veteran's appeal.  The 
veteran has been afforded VA orthopedic examinations, and 
pertinent medical opinions have been obtained.  As there is 
no indication of any additional assistance that should be 
provided to the veteran, the Board will proceed with the 
adjudication of his claim.  

Service Connection

The veteran contends that he injured his back during active 
service when he caught a falling beam while doing 
construction work.  The veteran argues that this injury was 
sustained under combat conditions.  The veteran believes that 
the injuries sustained during service resulted in the need 
for back surgery several years after discharge from service.  
He states that he has had a chronic back disability since 
that time.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

On examination for entrance into service  February 1967, the 
veteran's spine was normal.  He did note a history of 
recurrent back pain on a Report of Medical History obtained 
at that time.  This was described as low back pain, which had 
been treated in 1966.  A physician remarked on the history 
that the veteran did not have any current back pain.  

While in Vietnam, the veteran was treated for lumbosacral 
pain of three days duration.  The onset of the pain was 
described as insidious.  The veteran had good range of 
motion, with tenderness of the lumbosacral spine.  Straight 
leg raising was negative, and there was good spinal 
alignment.  The impression was a low back strain.  

February 1969 records from while the veteran was stationed in 
Kentucky show that he had experienced several episodes of low 
back pain over the past one and a half years, each lasting 
several days.  He was again experiencing back pain without 
any particular precipitating event.  The pain was aggravated 
by lying prone.  On examination, the range of motion was 
normal except for decreased left lateral flexion.  The 
veteran pointed to pain in the L3 to L5 region, but it was 
nontender on examination.  The diagnosis was positional low 
back pain.  

The report of the veteran's April 1970 discharge examination 
shows that the spine was normal.  The veteran denied a 
history of back pain on a Report of Medical History obtained 
at that time.  

The post service medical records include private medical 
records dated from 1973 to 1984.  These records first show 
treatment for low back pain in May 1975.  The onset of pain 
had begun a few days earlier after moving a washer.  He had 
been seen at the hospital, and medication had not provided 
any relief.  Additional 1975 records show that the pain 
continued.  The veteran was eventually hospitalized in 
September 1975, when he underwent a lumbar laminectomy at L4 
to L5, and L3 to L4 on the right side.  A posterior 
stabilization was also performed, and the veteran was 
discharged in October 1975.  

Other private medical records dated from 1998 to 2002 show 
treatment for several complaints, including back pain.  

The veteran was afforded a VA back examination in October 
2002.  The veteran reported to the examiner that he begin to 
have low back pain in 1968 while in the military.  He stated 
that his pain began after lifting heavy beams.  He also said 
that he continued to have back pain in service, which at 
times required pain medication.  He added that in 1973 he was 
diagnosed as having a herniated disc at L4 to L5 in 1973 and 
underwent fusion of that area without instrumentation.  His 
current symptoms included pain in the low back behind the 
right hip.  An X-ray study revealed fusion of the L4 to L5 
vertebrae, with otherwise normal alignment of the lumbar 
spine.  The assessment included degenerative disc disease of 
the cervical spine, and low back pain without radicular 
symptoms status post lumbar fusion of L4 to L5 and L5 to S1.  

A May 2003 magnetic resonance imaging (MRI) study of the 
lumbosacral spine revealed significant facet disease 
involving the lumbar spine with minimal to moderate spinal 
stenosis, and ligamentum flavum prominence.  

The veteran underwent an additional VA examination of his 
back in March 2004.  On this occasion, the claims folder was 
reviewed by the examiner.  The veteran reported that his 
initial injury occurred in 1968 when he caught some timbers 
that were falling from a water tower he was helping to build.  
This resulted in a twisting type injury.  He was evaluated 
and placed on stretching exercises and medication, and his 
back improved over a period of time.  There was another 
flare-up in 1969, but it improved with similar treatment.  
The veteran stated that after discharge from service, he had 
another injury and flare-up.  On this occasion, he had a 
bending injury.  He was determined to have a herniated disc, 
and he underwent surgery for a L4 to L5 discectomy with 
fusion.  His symptoms resolved after the surgery, but over 
the last two to three years he had developed back pain that 
had now become constant.  Following an examination, the 
examiner's impression was chronic low back pain.  

The examiner opined that the veteran's back pain and 
subsequent stenosis was less likely than not directly related 
to the two injuries reported in 1968 and 1969.  It was likely 
that some of the post surgical changes and stenosis noted on 
the May 2003 MRI were the result of the 1973 surgery.  

Additional VA treatment records from 2004 to 2005 show that 
the veteran continues to be followed for back pain.  

Analysis

Although, a history of back disability was noted at the time 
of the veteran's entrance into service, no back disability 
was identified on the examination when he was accepted for 
service.  He is therefore presumed to have been in sound 
condition when he entered service.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(f) (2007).

With regard to the elements of service connection, the record 
contains current diagnoses of lumbar disc disease.  The 
requirement that there be a current disease is therefore, 
satisfied.

The service medical records and the veteran's statements 
demonstrate a back injury and symptomatology in service.  The 
element of an in-service injury is also satisfied.

The veteran and his representative have also expressed the 
belief that the veteran's claimed injury in service was 
sustained under combat conditions.  The Board notes that in 
the case of any veteran who engaged in combat with the enemy 
during active service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2007). 

In order to establish service connection under § 1154(b), the 
evidence must still show that the veteran has a current 
disability, and that there is a nexus between the injury in 
service and the current disability.  Collette v. Brown, 82 
F.3d, 389 (Fed. Cir. 1996).  

The remaining question is, therefore, whether the current 
back disability is related to the injury or symptomatology 
reported in service.

The evidence in support of a nexus consists of some of the 
veteran's more recent statements in which he reported a 
continuity of symptomatology since an injury in 1968.  

These recent statements must be weighed against the veteran's 
April 1970 discharge examination, which shows that his spine 
was normal and that he reported no back symptomatology at 
that time.  

While the veteran has reported that he did not report back 
pain at the time of separation so that he could go home, the 
record shows that he did not seek treatment for, or voice 
complaints referable to, a back disability for some years 
after service.  On the initial post-service treatment in May 
1975, the veteran reported no continuity of symptomatology.  
This treatment was received shortly after sustaining another 
injury, which lead to back surgery a few months later.  

The credibility of the reports of a continuity of 
symptomatology is further weakened by the fact that private 
medical records clearly show that the additional injury and 
the surgery took place in 1975 and not in 1973 as the veteran 
has related to his VA examiners.  

The record shows that the veteran did not experience back 
pain severe enough to require medical treatment for 
approximately five years after discharge from service and 
even then only after sustaining another injury.  

The question of causation is a medical question, and the only 
medical opinion that has been obtained on the matter is the 
March 2004 opinion from the VA examiner.  This examiner found 
that the veteran's back pain and subsequent stenosis was less 
likely than not directly related to the two injuries reported 
in 1968 and 1969.  Instead, he related the current disability 
to the post service surgery.  The examiner did not relate the 
post service surgery to the treatment in service, and his 
report had previously noted that the surgery was performed 
after the veteran sustained an additional injury after 
discharge from service.  Therefore, the preponderance of the 
evidence is against the finding that there is a relationship 
between the veteran's treatment in service and his current 
disability, and his claim must be denied.  38 U.S.C.A. 
§§ 1110, 5107(b).  


ORDER

Entitlement to service connection for a low back disability 
is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


